 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Robin Townsend,                                  No. CV-17-02386-PHX-JJT
10                 Plaintiff,                          ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                   Defendant.
14
15         At issue is the denial of Plaintiff Robin Townsend’s Applications for Disability
16   Insurance Benefits and Supplemental Security Income by the Social Security
17   Administration (“SSA”) under the Social Security Act (“the Act”). Plaintiff filed a
18   Complaint (Doc. 1) with this Court seeking judicial review of that denial, and the Court
19   now addresses Plaintiff’s Opening Brief (Doc. 15, “Pl.’s Br.”), Defendant SSA
20   Commissioner’s Opposition (Doc. 16, “Def.’s Br.”), and Plaintiff’s Reply (Doc. 19,
21   “Reply”). The Court has reviewed the briefs and Administrative Record (Doc. 12, R.) and
22   now affirms the Administrative Law Judge’s decision (R. at 12–25) as upheld by the
23   Appeals Council (R. at 1–3).
24   I.    BACKGROUND
25         Plaintiff filed his Applications on July 30, 2013 for a period of disability beginning
26   October 6, 2011. Plaintiff’s claims were denied initially on January 24, 2014, and on
27   reconsideration on June 2, 2014. Plaintiff then testified at a hearing held before an
28   Administrative Law Judge (“ALJ”) on December 17, 2015. (R. at 32–49.) On January 22,
 1   2016, the ALJ denied Plaintiff’s Applications. (R. at 12–25.) On May 19, 2017, the Appeals
 2   Council upheld the ALJ’s decision. (R. at 1–3.) The present appeal followed.
 3           The SSA previously granted Plaintiff’s applications for disability benefits effective
 4   from March 15, 2008 to October 6, 2010. The ALJ in that adjudication determined that
 5   Plaintiff was no longer disabled under the Act as of October 6, 2010. Regarding Plaintiff’s
 6   current Applications, the ALJ in the present matter looked to Chavez v. Bowen, 844 F.2d
 7   691 (9th Cir. 1988), for the principles of res judicata as applied to prior administrative
 8   decisions. (R. at 12.) The ALJ noted that, in reviewing Plaintiff’s current Applications, the
 9   ALJ was “not obligated to accept the prior finding of non-disability” under Chavez and that
10   Plaintiff is required to show “material changes of circumstance indicating a greater level
11   of disability” in his current Applications. (R. at 12.) The present review of Plaintiff’s
12   Applications is limited to his disability status after October 6, 2011, the new alleged onset
13   date.
14           The Court has reviewed the medical evidence in its entirety and finds it unnecessary
15   to provide a complete summary here. The pertinent medical evidence will be discussed in
16   addressing the issues raised by the parties. In short, upon considering the medical records
17   and opinions, the ALJ found that Plaintiff has severe impairments of depression and
18   anxiety (R. at 15), but that Plaintiff has the residual functional capacity (“RFC”) to perform
19   work of all exertional levels but with some limitations: “the claimant can understand,
20   remember, and carry out at least simple instructions and non-detailed tasks, he can perform
21   jobs that do not include constant and/or regular contact with the general public, and he can
22   perform jobs that do not include more than infrequent handling of customer complaints”
23   (R. at 20). After hearing testimony of a Vocational Expert (“VE”), the ALJ concluded that
24   Plaintiff can perform jobs in the national economy, including housekeeper and hospital
25   cleaner, such that Plaintiff is not disabled under the Act.
26   II.     LEGAL STANDARD
27           In determining whether to reverse an ALJ’s decision, the district court reviews only
28   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,


                                                  -2-
 1   517 n.13 (9th Cir. 2001). The court may set aside the Commissioner’s disability
 2   determination only if the determination is not supported by substantial evidence or is based
 3   on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is
 4   more than a scintilla, but less than a preponderance; it is relevant evidence that a reasonable
 5   person might accept as adequate to support a conclusion considering the record as a whole.
 6   Id. To determine whether substantial evidence supports a decision, the court must consider
 7   the record as a whole and may not affirm simply by isolating a “specific quantum of
 8   supporting evidence.” Id. As a general rule, “[w]here the evidence is susceptible to more
 9   than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
10   conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002)
11   (citations omitted).
12          To determine whether a claimant is disabled for purposes of the Act, the ALJ
13   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
14   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
15   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
16   the claimant is presently engaging in substantial gainful activity. 20 C.F.R. §
17   404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step two,
18   the ALJ determines whether the claimant has a “severe” medically determinable physical
19   or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If not, the claimant is not disabled
20   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
21   impairment or combination of impairments meets or medically equals an impairment listed
22   in Appendix 1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so,
23   the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step four.
24   Id. At step four, the ALJ assesses the claimant’s RFC and determines whether the claimant
25   is still capable of performing past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If so, the
26   claimant is not disabled and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
27   final step, where he determines whether the claimant can perform any other work in the
28   national economy based on the claimant’s RFC, age, education, and work experience. 20


                                                  -3-
 1   C.F.R. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is
 2   disabled. Id.
 3   III.   ANALYSIS
 4          Plaintiff raises two arguments for the Court’s consideration: (1) the ALJ erred in
 5   assigning only “great weight” to the assessment of Plaintiff’s treating psychiatrist and “no
 6   weight” to the assessment of a licensed master social worker (LMSW) in formulating
 7   Plaintiff’s RFC; (2) the ALJ erred by giving reasons for rejecting Plaintiff’s symptom
 8   testimony that were not sufficiently specific, clear, and convincing and supported by
 9   substantial evidence in the record as a whole. (Pl.’s Br. at 1–2.)
10          A.       The ALJ Did Not Err in Interpreting Dr. Ton’s Assessment and
                     Weighing Ms. Jones’s Assessment
11
12          An ALJ “may only reject a treating or examining physician’s uncontradicted
13   medical opinion based on ‘clear and convincing reasons.’” Carmickle v. Comm’r of Soc.
14   Sec., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester v. Chater, 81 F. 3d 821, 830–31
15   (9th Cir. 1996)). “Where such an opinion is contradicted, however, it may be rejected for
16   specific and legitimate reasons that are supported by substantial evidence in the record.”
17   Id. “Where evidence is susceptible to more than one rational interpretation, it is the ALJ’s
18   conclusion that must be upheld.” Burch v. Burnhart, 400 F.3d 676, 679 (9th Cir. 2005).
19          The ALJ gave “great weight” to the opinion of Dr. Kiti Ton, Plaintiff’s treating
20   psychiatrist. (R. at 21.) Dr. Ton completed a mental RFC questionnaire for Plaintiff on
21   May 12, 2015, in which Dr. Ton opined among other things that Plaintiff would have mild
22   to moderate limitations in his ability to respond to customary work pressures; the
23   questionnaire form indicates that “mild” is classified as off-task 1-10% of an eight-hour
24   work day, and “moderate” is classified as off-task 11-15% of an eight-hour work day. (R. at
25   1764–65.) Dr. Ton also stated that he was not able to opine as to whether the restrictions
26   he noted were in existence as of October 6, 2011, marking this question on the
27   questionnaire with the word “variable.” (R. at 1765.) Dr. Ton noted that he would need to
28   see medical records from October 2011 to present, including the notes of the prior doctor


                                                 -4-
 1   and nurse practitioner, to determine the date Plaintiff’s restrictions were first in existence.
 2   (R. at 1765.) Dr. Ton also wrote, “Recommend independent disability evaluation.” (R. at
 3   1765.)
 4            Plaintiff essentially takes issue with the fact that the hypothetical the ALJ posed to
 5   the VE did not include the limitation indicated on the questionnaire form that Plaintiff
 6   could be off-task 11-15% of an eight-hour work day, which results from the mild to
 7   moderate limitation noted by Dr. Ton in Plaintiff’s ability to respond to customary work
 8   pressures. (Pl.’s Br. at 17–18.) In response, Defendant points out that the questionnaire is
 9   a “non-SSA” form. (Def.’s Br. at 8.) Defendant argues that the questionnaire is ambiguous
10   and inconsistent with established standards for mental RFC assessments in the context of
11   Social Security, and the ALJ reasonably interpreted Dr. Ton’s findings in light of the
12   ambiguous form. (Def.’s Br. at 7–11.) The Court agrees with Defendant.
13            As Defendant notes, SSA’s definition of a “moderate” limitation in the context of a
14   mental RFC is that the claimant’s ability to function on a sustained basis in a particular
15   area remains “fair.” (Def.’s Br. at 8–9 (citing SSA Revised Medical Criteria for Evaluating
16   Mental Disorders, 81 Fed. Reg. 66137, 66164 (Sep. 26, 2016)).) By defining “moderate”
17   as a percentage of time a claimant is off-task in an eight-hour work day—a nonsensical
18   proposition in several of the functional areas, such as “degree of deterioration in personal
19   habits”—the questionnaire form did not conform with the SSA standards and was at best
20   ambiguous. As a clear indicator of the form’s deficiencies, considering the VE’s testimony
21   that “if you’re off-task 11 to 15% for any reason, there would be no work” in the national
22   economy (R. at 47), any finding on the questionnaire of a moderate limitation in any
23   functional area would lead to a per se disability finding. Applying the proper standards
24   under the Act, a moderate limitation is not necessarily equivalent to a finding of disability.
25   See, e.g., Shaibi v. Berryhill, 883 F.3d 1102, 1107–08 (9th Cir. 2017).
26            The fact that Dr. Ton circled both “mild” and “moderate” under the area of
27   Plaintiff’s ability to respond to customary work pressure simply adds to the ambiguity.
28   (R. at 1764.) Moreover, Plaintiff has not pointed to any medical records consistent with a


                                                   -5-
 1   finding that he would be off-task 11-15% of an eight-hour work day on account of any
 2   limit in his ability to respond to customary work pressure.
 3          In light of these several sources of ambiguity, the ALJ properly interpreted Dr. Ton’s
 4   findings in formulating Plaintiff’s mental RFC. Magallanes v. Bowen, 881 F.2d 747, 751
 5   (9th Cir. 1989) (stating the ALJ is responsible for resolving ambiguities); see also Shaibi,
 6   883 F.3d at 1107–08; Burch, 400 F.3d at 679; Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir.
 7   1995). The ALJ gave great weight to Dr. Ton’s assessment, and his interpretation of Dr.
 8   Ton’s findings in formulating Plaintiff’s mental RFC was reasonable and supported by
 9   substantial evidence in the record. Thus, even if Plaintiff is correct that another interpretation
10   exists, the Court must defer to the ALJ’s interpretation. Burch, 400 F.3d at 679.
11          Plaintiff also takes issue with the ALJ’s decision to give no weight to the records of
12   the LMSW, Ms. Jones. As the ALJ noted and the parties agree, Ms. Jones was not an
13   acceptable medical source. (R. at 22.) An ALJ must provide only a germane reason for
14   discounting the opinion of such a source. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.
15   2012). The Court disagrees with Plaintiff that the ALJ’s reasons were not sufficiently
16   specific. (Pl.’s Br. at 18–19.) Earlier in his opinion, the ALJ laid out in sufficient detail the
17   reasons for his conclusions regarding the value of Ms. Jones’s opinion, including that the
18   relevant treatment notes showed that Plaintiff had at most mild limitations. (R. at 17–18,
19   21); Cf. Gonzalez v. Sullivan, 914 F.2d 1197, 1200–201 (9th Cir. 1990) (finding that an
20   ALJ’s four-page evaluation of the medical evidence was adequate to lay out the reasons
21   supporting the ALJ’s conclusions). The ALJ provided germane reasons supported by
22   substantial evidence in the record to discount Ms. Jones’s opinion and thus did not err.1
23          B.      The ALJ Gave Sufficient Reasons to Discount Certain Symptom
                    Testimony of Plaintiff
24
25          Plaintiff also argues that the ALJ erred in his consideration of Plaintiff’s symptom
26   testimony. (Pl.’s Br. at 9–15.) While credibility is the province of the ALJ, an adverse
27
28          1
             The Court also finds no material error in the ALJ’s assignment of partial weight to
     the opinions of the nonexamining state agency physicians.

                                                   -6-
 1   credibility determination requires the ALJ to provide “specific, clear and convincing
 2   reasons for rejecting the claimant’s testimony regarding the severity of the claimant’s
 3   symptoms.” Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1102 (9th Cir. 2014) (citing
 4   Smolen, 80 F.3d at 1281)). “In evaluating the credibility of pain testimony after a claimant
 5   produces objective medical evidence of an underlying impairment, an ALJ may not reject
 6   a claimant’s subjective complaints based solely on a lack of medical evidence to fully
 7   corroborate the alleged severity of pain.” Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir.
 8   2005). This is because “pain testimony may establish greater limitations than can medical
 9   evidence alone.” Id. But the ALJ may properly consider that the medical record lacks
10   evidence to support certain symptom testimony. Id. at 681. The ALJ may also properly
11   consider inconsistencies in the claimant’s testimony, including inconsistencies between the
12   claimant’s testimony of daily activities and symptom testimony. Id.
13          Plaintiff points to testimony at the hearing that he is “hypervigilant” and has
14   episodes of flashbacks, when he likes to “find a safe place to back [himself] into where
15   [he] can keep an eye on windows and entrances. And they last several minutes and then
16   the aftereffects, fatigue and loss of concentration last for several hours.” (Pl.’s Br. at 7
17   (citing R. at 38).) Plaintiff also testified that he experiences panic attacks, has trouble
18   dealing with the public, and as a result has problems with memory and concentration. (Pl.’s
19   Br. at 7 (citing R. at 39–43).)
20          The ALJ formulated an RFC that included that Plaintiff “is able to understand,
21   remember and carry out at least simple instructions and non-detailed tasks” and “should
22   not work in a setting which includes constant and regular contact with the general public
23   and should not perform work which includes more than infrequent handling of customer
24   complaints.” (R. at 45.) Plaintiff principally contends that the RFC should also have
25   included limitations addressing his panic attacks and flashbacks. (Pl.’s Br. at 7–8, 13–14.)
26          The ALJ incorporated into his assessment his finding that Plaintiff has moderate
27   difficulties in concentration, persistence or pace (R. at 18–19), and the Court has already
28   determined that the ALJ did not err in interpreting Dr. Ton’s mental RFC assessment and


                                                -7-
 1   finding no support in the medical record that Plaintiff will be off-task 11-15% of an
 2   eight-hour workday. In evaluating Plaintiff’s symptom testimony, the ALJ also did not err
 3   in considering that Plaintiff’s reports of a lack of memory and concentration on account of
 4   flashbacks and panic attacks were inconsistent with his activities of daily living, including
 5   evidence that Plaintiff enjoys reading, reads frequently, and is writing a memoir that he
 6   hopes to publish. (R. at 18, 21.) The ALJ also properly considered the substantial medical
 7   evidence that Plaintiff does not have significant limitations in concentration and memory,
 8   contrary to Plaintiff’s subjective testimony at the hearing. (R. at 21.) The ALJ was sensitive
 9   to Plaintiff’s limitations in fashioning an RFC limiting Plaintiff to simple, non-detailed
10   tasks and limiting Plaintiff’s public contact, and the Court finds no error in the ALJ’s
11   evaluation of Plaintiff’s symptom testimony in light of Plaintiff’s activities of daily living
12   and the substantial medical record in this case. See Turner v. Comm’r, Soc. Sec. Admin.,
13   613 F.3d 1217, 1224–25 (9th Cir. 2010); Burch, 400 F.3d at 680–81.
14          In sum, Plaintiff raises no error on the part of the ALJ, and the SSA’s decision
15   denying Plaintiff’s Applications for Disability Insurance Benefits and Supplemental
16   Security Income under the Act was supported by substantial evidence in the record.
17          IT IS THEREFORE ORDERED affirming the January 22, 2016 decision of the
18   Administrative Law Judge, (R. at 12–25), as upheld by the Appeals Council on May 19,
19   2017, (R. at 1–3).
20          IT IS FURTHER ORDERED directing the Clerk to enter final judgment consistent
21   with this Order and close this case.
22          Dated this 22nd day of March, 2019.
23
24                                          Honorable John J. Tuchi
                                            United States District Judge
25
26
27
28


                                                 -8-
